Citation Nr: 1624393	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-18 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  The Veteran died in July 2012; the Appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate cause of death as stage IV neuroendocrine tumor of the pancreas.

2.  At the time of his death, service connection was not in effect for any disorder.
 
3.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents during such service.

4.  The probative evidence of record does not show that the stage IV neuoroendocrine tumor of the pancreas was the result of exposure to herbicide agents during his military service.

5.  The probative evidence of record does not show that the listed cause of the Veteran's death, stage IV neuroendocrine tumor of the pancreas, was related to his active military service.



CONCLUSION OF LAW

A disability incurred in or aggravated by service or presumed to have been incurred in service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Appellant pre-adjudication notice by letter dated in March 2013.  

VA has obtained service treatment and personnel records, assisted the Appellant in obtaining post-service records, and obtained a VHA opinion, which the Appellant had the opportunity to review and comment.  

All known and available records relevant to the issue on appeal have been obtained and associated with the  claims file; and the Appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Appellant is not prejudiced by a decision on the claim at this time.


II. Analysis

The Veteran died in July 2012.  The Veteran's certificate of death lists the immediate cause of death as stage IV neuoroendocrine tumor of the pancreas.  At the time of his death, service connection was not in effect for any disorder.

The Appellant filed an informal claim in October 2012, followed by a formal application for Dependency and Indemnity Compensation benefits in December 2012, claiming that the cause of the Veteran's stage IV neuroendocrine tumor of the pancreas was due to exposure to herbicides during his service in Vietnam, which ultimately lead to his death.  

When a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  In a claim where service connection was not established for the fatal disability prior to the death of the Veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as diabetes and cardio-vascular renal disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Additionally, VA law and regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Furthermore, VA has determined that a Veteran who served in Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Initially, the Veteran served in Vietnam and is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).   However, the fatal disability, stage IV neuoroendocrine tumor of the pancreas, is not among the diseases associated with herbicide exposure.  
38 C.F.R. § 3.309(e).  That said, regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

There is no factual basis in the record that the condition listed on the Veteran's death certificate,  stage IV neuoroendocrine tumor of the pancreas, was incurred during service, to include as a result of exposure to herbicides.  Service treatment records do not reflect any pancreatic condition, to include the April 1969 separation report of medical examination.  

Post-service, the Veteran was diagnosed with neuroendocrine tumor of the pancreas in 2011.  Clearly, there has been the passage of many years between discharge from active service and medical documentation of pancreatic cancer.  Notably, the condition listed as the cause of death, was diagnosed 42 years following his discharge from active service.  These factors tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Moreover, in this case, the record does not include any probative medical evidence or opinion showing a causal relationship between the Veteran's fatal disorder and his active military service, including presumed in-service herbicide exposure.  In fact, the Board requested a VHA opinion in December 2015 on the determinative issue of whether the Veterna's death from stage IV neuroendocrine tumor of the pancreas was related to his military service, to include exposure to herbicides.  In response, the VHA opinion was provided by the Medical Oncology Section Chief.  The VHA physician opined that it was unlikely or less likely that the Veteran's malignancy was the result of his exposures during his military service as there was insufficient evidence to support a link between Agent Orange exposure and development of neuroendocrine/carcinoid tumors.  The VHA physician reasoned that there were no studies reported that examined the incidence of neuroendocrine or carcinoid tumors in persons exposed to Agent Orange or similar chemicals.  The physician reviewed the private opinion rendered in August 2014 and found that the study cited as a basis for the opinion did not specify the type of pancreas cancer and that due to the rarity of the Veteran's neuroendocrine/carcinoid tumors in the pancreas compared to adenocarcinoma, that the defined relative risk in the article was for adenocarcinoma of the pancreas and not for neuroendocrine tumors, which the Veteran had.  

In support of her claim, the Appellant submitted a private opinion from Dr. HS dated in August 2014.  Dr. HS indicated that the Veteran did not have many known life-style risk factors that may have contributed to development of pancreatic cancer, to include the most common tobacco, alcohol, dietary habits, and positive family history.  Dr. HS indicated that the Appellant informed him that the Veteran did not smoke, did not drink alcoholic beverages, had normal dietary habits and was not exposed to any other chemicals in his post-military career.  Dr. HS indicated a review of the Veteran's records was consistent with the information provided by the Appellant.  Dr. HS noted there were multiple articles in the Journal of American Medical Association, Immunology, and Cancer, which attributed pancreatic cancer to herbicidal exposure.  Dr. HS opined it was as likely as not that the Veteran's fatal pancreatic cancer was related to his exposure of Agent Orange while serving in Vietnam.  

The Board finds that the probative value of the private opinion diminishes in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  Notably, private medical records from John Hopkins Medicine, dated in March 2012, reveal that the Veteran "smoked 1 pack per day for 5 or 6 years, but he quit about 35 years ago." Thus, the information provided by the Appellant to Dr. HS and relied upon when rendering the opinion, was actually not consistent with the Veteran's records.  

The private opinion is therefore predicated on an inaccurate medical history and thus, has no probative value.   Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based upon an inaccurate history is equally inaccurate).  See also LeShore v. Brown, 8 Vet. App. 406   (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional). 

The private opinion also relies on medical treatise articles.  Medical treatise articles hold some probative value when they speak to general medical principles; however, the probative value of the medical treatise articles relied upon by Dr. HS is low as they do not speak to the particular facts of this case, i.e. the articles do not relate the Veteran's specific type of pancreatic cancer (neuroendocrine) to exposure to herbicides.  Thus, the general medical principles relied upon by Dr. HS are greatly outweighed by the VHA physician's opinion as it was based upon the specific facts of this case.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).   

Based on the foregoing discussion, there is no basis upon which to conclude that the Veteran's listed cause of death,  stage IV neuroendocrine tumor of the pancreas, was incurred in or aggravated during military service, including on any presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The record does not include any probative medical evidence or opinion that a service-connected disability contributed substantially or materially to the Veteran's death; that it combined to cause death; or that it aided or lent assistance to the production of death.  As noted above, medical evidence is required to establish a causal connection between a disability of service origin and the Veteran's death.  See Van Slack, 5 Vet. App at 502.  Due to the lack thereof, the Appellant's claim must be denied on a direct basis as there is no evidence that a service related disease or injury caused the Veteran's death.  

The Appellant's statements that the Veteran's stage IV neuroendocrine tumor of the pancreas was the result of exposure to herbicides, which ultimately led to his death, is not competent evidence.  Evidence of the etiology of the cause of the Veteran's death requires medical diagnosis based on diagnostic testing, which the Appellant is not trained to perform.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Appellant's statements that the Veteran's death was caused by or aggravated by a disability incurred during service draw medical conclusions, which the Appellant and her representative are not qualified to make.  Although lay statements are competent evidence to provide opinions on some medical issues, the etiology of the Veteran's cause of death falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


